       Case 2:18-cv-00165-KS-MTP Document 306 Filed 05/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                                                         PLAINTIFF

v.                                                      CIVIL CASE NO. 2:18-cv-165-KS-MTP

REAL PROPERTY LOCATED AT
19 CRANE PARK, HATTIESBURG,
LAMAR COUNTY, MISSISSIPPI
WITH ALL APPURTENANCES,
IMPROVEMENTS, AND FIXTURES
THEREON, ET AL.,                                                   DEFENDANT PROPERTY.

                ORDER FOR INTERLOCUTORY SWAP OF PROPERTY

        Before this Court is the Unopposed Motion for Interlocutory Swap of Property [ECF No.

305] and the attached Agreement for the Interlocutory Swap of Property [ECF No. 305-1] by

Plaintiff United States of America and Claimants Walters Holdings, LLC and Turkey Branch

Farm, LLC, seeking the Court’s approval to swap a portion of land owned by Walters Holdings,

LLC, described as asset “C-020” in the First Amended Complaint [ECF No. 183], and more

particularly described in the Agreement [ECF No. 305-1], for a portion of land owned by Turkey

Branch Farm, LLC. Having read and considered the unopposed motion and attached agreement,

the Court finds that the motion is well taken and should be GRANTED.

        IT IS HEREBY ORDERED that the parties are permitted to swap parcels of property in
accordance with the terms in the Agreement for an Interlocutory Swap of Property; and

        IT IS FURTHER ORDERED that the stay in this case is lifted for the limited purpose of

this order.

        SO ORDERED, this __27th___ day of May, 2020.


                                           ____s/Keith Starrett__________________
                                           KEITH STARRETT
                                           UNITED STATES DISTRICT JUDGE
Prepared and presented by:
Marc A. Perez, AUSA
